Case 19-61608-grs   Doc 885   Filed 09/21/20 Entered 09/21/20 09:17:40
                                                        EASTERN         Desc
                                                                  DISTRICT OF Main
                                                                              KENTUCKY
                              Document     Page 1 of 1
                                                                FILED
                                                            8:30 AM, Sept 21, 2020
                                                                 AT LEXINGTON
                                                            NATHAN W. LEE, CLERK
                                                           U.S. BANKRUPTCY COURT
